UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



ALLEN F. PHIFER,

                            Plaintiff,                          18-CV-744Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #16.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), benefits with the

Social Security Administration (“SSA”), on March 7, 2014, alleging disability beginning

December 5, 2013, at the age of 30, due to schizophrenia. Dkt. #7, p.157.



              On October 4, 2016, plaintiff appeared with counsel and testified, along

with an impartial vocational expert (“VE”), Michele Erbacher, at an administrative

hearing before Administrative Law Judge (“ALJ”), Bryce Baird. Dkt. #7, pp.46-77.
Plaintiff testified that he was unable to work because of his depression and

schizophrenia, which was diagnosed when he was a teenager. Dkt. #7, pp.54 & 56. He

testified that he had been taking Risperdal or Zyprexa for his mental health symptoms,

which includes auditory hallucinations, since he was diagnosed. Dkt. #7, pp.54-56 & 58.

Plaintiff testified that the hallucinations can come at any time. Dkt. #7, p.66. He also

testified to mood swings and an inability to get along with people. Dkt. #7, p.66.

Plaintiff’s education ceased during the ninth grade and he has not been able to obtain a

GED. Dkt. #7, pp.57, 66 & 70. He does not have a driver’s license. Dkt. #7, p.59.

Plaintiff takes the bus to New York City every other weekend for mental health

treatment. Dkt. #7, p.68. Plaintiff also takes the bus for groceries. Dkt. #7, p.60. He

cleans his apartment. Dkt. #7, p.60. He spends his time playing video games with his

girlfriends’ family and friends. Dkt. #7, pp.60-61.



              The VE was asked to assume an individual with the residual functional

capacity (“RFC”), to perform work at any exertional level with no postural or

manipulative limitations but was limited to work that requires doing the same simple,

routine tasks everyday that could be learned after a short demonstration or within 30

days and would require no travel to unfamiliar locations and little variation in location,

hours or tasks, and does not involve production rate or pace or involve team work and

could be performed individually, with no more than superficial interaction with the public

or occasional interaction with coworkers. Dkt #7, pp.71-73. The VE responded that such

an individual would be capable of working as a janitor, industrial cleaner or floor waxer,

each of which were unskilled positions. Dkt. #7, pp.72-73. W hen asked to assume that

                                             -2-
such an individual would respond inappropriately to criticism on a weekly basis or would

be absent three days per week or would be off task 25% of the work day, the VE

responded that such an individual would not be able sustain employment. Dkt. #7,

pp.73-74.



             The ALJ rendered a decision that plaintiff was not disabled on April 5,

2017. Dkt. #7, pp.25-39. The Appeals Council denied review on May 9, 2018. Dkt. #7,

p.6. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 5, 2018. Dkt. #1.



                            DISCUSSION AND ANALYSIS

             “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



                                            -3-
              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

                                             -4-
activity since he filed his application for benefits on March 7, 2014; (2) plaintiff’s

schizophrenia and depression constitute severe impairments; (3) plaintiff’s impairments

did not meet or equal any listed impairment; (4) plaintiff retained the residual functional

capacity to perform work at all exertional levels with the following limitations: simple,

routine tasks that can be learned after a short demonstration or within 30 days with no

production rate, pace work or teamwork and which is generally performed

independently, with no more than superficial interaction with the public and no more

than occasional interaction with coworkers or supervisors and which requires doing the

same tasks every day with little variation in location, hours or tasks and does not require

travel to unfamiliar places; and (5) plaintiff was capable of performing work as a janitor,

industrial cleaner or floor waxer and was not, therefore, disabled within the meaning of

the SSA. Dkt. #7, pp.30-31.



              Plaintiff argues that the inconsistencies between the three medical

opinions issued by Dr. Adler at Neurobehavioral Research Inc. on June 21-22, 2016

required the ALJ to re-contact Dr. Adler to clarify his opinion regarding plaintiff’s

functional capacity rather than to choose one such opinion over another. Dkt. #9-1,

pp.14-20. Plaintiff further argues that the medical record supports greater limitations

than those imposed by the ALJ in his RFC determination. Dkt. #9-1, pp.21-22.



              The Commissioner responds that the ALJ explained the weight he

afforded to Dr. Adler’s opinions and the reason he gave little weight to Dr. Adler’s more

restrictive opinions because they were not supported by Dr. Adler’s own findings as well

                                              -5-
as other evidence of record, including the opinion of the consultative examiner and one

of plaintiff’s mental health counselors. Dkt. #14-1, pp.20-26. T he Commissioner argues

that the ALJ’s RFC is supported by substantial evidence within the record. Dkt. #14-1,

pp.27-28.



              Plaintiff replies that the record contains insufficient objective medical

evidence to allow the ALJ to reconcile conflicts between Dr. Adler’s divergent opinions

or to support the ALJ’s determination regarding plaintiffs RFC. Dkt. #15, pp.2-3.



              In light of the essentially non-adversarial nature of a social security

proceeding, it is well accepted that an ALJ has an affirmative duty to develop the

administrative record. See, e.g., Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

Due to the difficulty in determining whether individuals suffering from mental illness will

be able to adapt to the demands or stress of the workplace, the duty to develop the

record is particularly important where mental illness is present. Marcano v. Berryhill, 17

Civ. 4442, 2018 WL 5619749, at *11 (S.D.N.Y. July 13, 2018). This duty exists even

when the claimant is represented by counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). However, the ALJ is required to seek out additional evidence only where there

are obvious gaps in the record. Eusepi v. Colvin, 595 Fed. App’x 7, 9 (2d Cir. 2014).



              The ALJ is not obligated to seek additional medical records where the

record evidence is sufficient for the ALJ to make a disability determination. Johnson v.

Comm’r of Soc. Sec., 16-CV-831, 2018 WL 1428251, at *5 (W.D.N.Y. March 22, 2018).

                                             -6-
More specifically, the duty to re-contact a treating physician arises only if the ALJ lacks

sufficient evidence in the record to evaluate the doctor’s findings, not when the treating

physician’s opinion is inconsistent with the treating physician’s own prior opinions and

the rest of the record. Morris v. Berryhill, 721 Fed. App’x 25, 28 (2d Cir. 2018). Because

it is the sole responsibility of the ALJ to weigh all of the medical evidence and resolve

any material conflicts within that record, so long as the record provides sufficient

evidence for such a resolution, the ALJ is under no obligation to seek additional

information from a medical provider to resolve discrepancies in that provider’s findings.

Micheli v. Astrue, 501 Fed. App’x 26, 29-30 (2d Cir. 2012).



              An ALJ is not required to adopt wholesale the opinion any one medical

source, but is entitled to weigh all of the evidence available to make an RFC finding that

is consistent with the record as a whole. Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir.

2013). Where the opinion of a treating physician is not consistent with other substantial

evidence in the record, such as the opinions of other medical experts, it need not be

given controlling weight. Halloran v. Branhart, 362 F.3d 28, 32 (2d Cir. 2004). Moreover,

where the opinion of a treating physician contains internal inconsistencies or contradicts

the treating physician’s treatment notes, the opinion of the treating physician is not

entitled to controlling weight. Monroe v. Cimm’r of Soc. Sec’y, 676 Fed. App’x 5, 7 (2d

Cir. 2017). Genuine conflicts in the medical evidence are for the ALJ to resolve. Veino

v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). However, an ALJ may not substitute his

own lay opinion for those of medical experts. Balsamo v. Chater, 142 F.3d 75, 81 (2d

Cir. 1998).

                                            -7-
              In the instant case, the issue is not a lack of evidence or a gap in the

record, but the propriety of the ALJ’s assessment of Dr. Adler’s medical opinions and

treatment notes within the context of the entire evidentiary record, which also included

consulting psychiatric opinion evidence and a medical source statement from plaintiff’s

licensed mental health counselor, as well as treatment notes from psychological

counseling.



              Susan Santarpia, Ph.D., completed a consulting psychiatric evaluation of

plaintiff on July 7, 2014. Dkt. #7, p.321. Plaintiff reported fluctuating mood and

irritability, as well as hallucinations, and questioned whether his Risperdal, which he

had been taking for ten years and made him drowsy, helped his symptoms. Dkt. #7,

pp.321-322. Dr. Santarpia observed plaintiff to be cooperative and well groomed, with

appropriate eye contact, adequate expressive and receptive language and full range of

affect. Dkt. #7, pp.322-323. He appeared coherent and goal directed with no evidence

of hallucinations, delusions or paranoia. Dkt. #7, p.323. Dr. Santaroia determ ined that

plaintiff’s attention and concentration was mildly impaired due to his limited educational

experience and estimated his cognitive functioning to be in the low average range of

ability. Dkt. #7, p.323. Dr. Santarpia opined that plaintif f

              presents as able to follow and understand simple directions and
              instructions, perform simple tasks independently, maintain attention
              and concentration, maintain a regular schedule, make appropriate
              decisions, relate adequately with others, and appropriately deal
              with stress within normal limits. Mild impairment is demonstrated in
              learning new tasks, and mild to moderate impairment is
              demonstrated in [ability to] perform complex tasks independently.
              Difficulties caused by reported psychotic symptoms.


                                              -8-
              The results of the present evaluation appear to be consistent with
              psychiatric problems but in and of itself does not appear to be
              significant enough to interfere with the claimant’s ability to function
              on a daily basis.

Dkt. #7, p.324. Dr. Santapria recommended that plaintiff continue with psychological

and psychiatric treatment, as well as drug and alcohol treatment, and that he consider

vocational training and rehabilitation. Dkt. #7, p.324.



              David Adler, M.D. is a research psychiatrist for a study plaintiff

participated in at Neurobehavior Research Inc., regarding the addition of Samidorphan

to Zyprexa for treatment of schizophrenia. Dkt. #7, pp.543 & 615. During the initial

screening for the study on November 18, 2015, Dr. Adler noted plaintiff to be oriented to

person, place, time and situation and observed plaintiff to be friendly and cooperative

with appropriate affect, euthymic mood and no thought process disorder, audio visual

hallucinations or apparent delusions. Dkt. #7, p.548. Plaintif f’s recent remote memory

was intact and his insight was good. Dkt. #7, p.548. On December 9, 2015, Dr. Adler’s

progress notes indicate that plaintiff’s overall function was minimally improved. Dkt. #7,

p.609. On December 16, 2015, Dr. Adler noted no apparent delusions. Dkt. #7, p.610.

On December 23 & 30, 2015, Dr. Adler noted that plaintif f denied auditory or visual

hallucinations and depression. Dkt. #7, pp.611-612. On January 6, 2016, Dr. Adler

noted anxiety and depression caused by difficulty between plaintiff and his daughter’s

mother, but no auditory or visual hallucinations or delusions. Dkt. #7, p.557. On January

11, 2016, Dr. Adler noted no auditory or visual hallucinations or delusions and a denial

of depression. Dkt. #7, p.614.


                                             -9-
              On January 12, 2016, Licensed Mental Health Counselor (“LMHC”),

Joanne Barber, completed an assessment of plaintiff’s ability to do work-related

activities on a day-to-day basis in a regular work setting. Dkt. #7, pp.523-525. She

opined that plaintiff’s ability to follow work rules; relate to co-workers; deal with the

public; use judgment; interact with supervisors; deal with work stresses; function

independently; maintain attention/concentration; understand, rem ember and carry out

complex job instructions; understand, remember and carry out detailed, but not

complex instructions; understand, remember and carry out simple job instructions; and

maintain personal appearance was good and that his ability to behave in an emotionally

stable manner; relate predictably in social situations; and demonstrate reliability was

fair. Dkt. #7, pp.523-524. The form defined good as a limited but satisfactory ability to

function and fair as a seriously limited, but not precluded ability to function. Dkt. #7,

p.523.



              On January 20, 2016, Dr. Adler noted that plaintiff was doing well with no

auditory or visual hallucinations and approved his participation in the study. Dkt. #7,

p.615. Dr. Adler noted that plaintiff was doing well and denied depression or side

effects on February 3, 2016 and February 17, 2016. Dkt. #7, pp.616-617. On March 16,

2016, Dr. Adler noted that plaintiff was content and denied depression or auditory or

visual hallucinations. Dkt. #7, p.618. On April 13, 2016, Dr. Adler reported no

complaints of auditory hallucinations or delusions or depression. Dkt. #7, p.619. On

May 11, 2016, Dr. Adler noted that plaintiff was doing well but was very anxious that he

would be afforded visitation with his daughter for the first time in years. Dkt. #7, p.620.

                                             -10-
On June 8, 2016, Dr. Adler noted no auditory or visual hallucinations. Dkt. #7, p.621.

On June 22, 2016, Dr. Adler observed no apparent delusions and noted that plaintif f

denied depression. Dkt. #7, p.622.



              On June 22, 2016, Dr. Adler completed a form regarding plaintiff’s ability

to do work-related activities on a day-to-day basis. Dkt. #7, p.559. He opined that

plaintiff would be seriously limited in his ability to function, but not precluded, in the

following areas:

              ability to relate to co-workers;

              ability to deal with the public;

              ability to interact with supervisors;

              ability to deal with work stress;

              ability to behave in an emotionally stable manner; and

              ability to relate predictably in social situations.

Dkt. #7, pp.559-560. He further opined that plaintiff’s capacity to function would be

good/satisfactory in the following areas:

              ability to follow work rules;

              ability to use judgment;

              ability to function independently;

              ability to maintain attention/concentration;

              ability to understand, remember and carry out complex job instructions;

              ability to understand, remember and carry out detailed but not
              complex job instructions;


                                                 -11-
              ability to understand, remember and carry out simple job instructions;

              ability to maintain personal appearance; and

              ability to demonstrate reliability.

Dkt. #7, p.559-560. The form defined good as a limited but satisfactory ability to function

and fair as a seriously limited, but not precluded ability to function. Dkt. #7, p.Dr. Adler

explained that plaintiff’s ability to focus and concentrate fluctuates and noted that plaintiff

has a history of serious life and personal problems including paranoia and fighting. Dkt.

#7, p.560.



              On the same date, Dr. Adler completed a Medical Statement Concerning

Personality Disorder for Social Security Disability Claim. Dkt. #7, p.563. On that form, Dr.

Adler opined that plaintiff would have moderate difficulty maintaining social functioning

and deficiencies of concentration, persistence or pace resulting in frequent failure to

complete tasks in a timely manner in work settings or elsewhere, as well as repeated

episodes of deterioration or decompensation in work or work-like settings. Dkt. #7,

p.563. Dr. Adler opined that plaintiff would be markedly impaired in the following areas:

              ability to understand and remember detailed instructions;

              ability to work in coordination with and proximity with others
              without being distracted by them;

              ability to accept instructions and respond appropriately to
              criticism from supervisors; and

              ability to get along with coworker or peers without distracting
              them or exhibiting behavioral extremes.

Dkt. #7, p.564. He further opined that plaintiff would be moderately impaired in the

following areas:

                                              -12-
              ability to remember locations and work-like procedures;

              ability to understand and remember short and simple
              instructions;

              ability to carry out detailed instructions;

              ability to maintain attention and concentration for extended
              periods;

              ability to perform activities within a schedule, maintain regular
              attendance and be punctual within customary tolerances;

              ability to sustain an ordinary routine without special
              supervision;

              ability to complete a normal workday and workweek without
              interruptions from psychologically based symptoms and to
              perform at a consistent pace without an unreasonable
              number and length of rest periods;

              ability to interact appropriately with the general public;

              ability to maintain socially appropriate behavior and to adhere
              to basic standards of neatness and cleanliness; and

              ability to set realistic goals or make plans independently of
              others.

Dkt. #7, pp.563-564.



              Also in June, Dr. Adler completed a Medical Examination for Employability

Assessment, Disability Screening, and Alcoholism/Drug Addiction Determination. Dkt.

#7, p.566. On that form, Dr. Adler indicated that he had provided outpatient

pyschopharmacology to plaintiff for 8 months and opined that plaintiff would be very

limited in his ability to function in a work setting at a consistent pace and moderately

limited in the following areas:

              understand and remember instructions;

                                              -13-
              carry out instructions;

              maintain attention/concentration;

              interact appropriately with others; and

              maintain socially appropriate behavior without exhibiting
              behavior extremes.

Dkt. #7, p.567. Dr. Adler opined that plaintiff had no limitations in his ability to make

simple decisions and maintain basic standards of personal hygiene and grooming. Dkt.

#7, p.567.



              In analyzing the medical opinion evidence, the ALJ gave great weight to

the assessment of Dr. Santarpia and the medical source statement of LMHC Barber,

while noting that recent medical evidence and hearing testimony showed plaintiff to be

more restricted in his ability to perform tasks. Dkt. #7, p.35. The ALJ gave significant

weight to Dr. Adler’s June 22, 2016 assessment at Dkt. #7, pp.559-561, but gave little

weight to his June 22, 2016 opinion at Dkt. #7, p.563 that plaintif f had moderate to

marked limitations in social functioning or his opinion at Dkt. #7, p.567 that plaintif f had

very limited ability to function in a work setting at a consistent pace, finding these

opinions were “not consistent with Dr. Adler’s own findings of fair to good abilities, let

alone the overall mental status findings in the record, demonstrating mild to moderate,

not marked, limitations, as discussed above.” Dkt. #7, p.36. The ALJ also noted that

plaintiff’s “limited medical record reveals that when compliant, the medications have

been relatively effective in controlling the claimant’s symptoms” and noted “some

evidence of medication non-compliance and failure to show for medical appointments”



                                             -14-
and that “the medical evidence of record consistently indicated relatively normal to mild

examination findings.” Dkt. #7, p.36.



              The ALJ’s assessment of plaintiff’s RFC is supported by substantial

evidence. Specifically, the ALJ’s determination that plaintiff was capable of performing

simple, routine tasks with no production rate is supported by LMHC Barber’s

assessment that plaintiff’s ability to follow work rules, function independently, maintain

attention/concentration and understand, rem ember and carry out complex, detailed and

simple job instructions was good. Dkt. #7, 523-524. It is further supported by Dr.

Santarpia’s opinion upon consulting examination that plaintiff would be able to follow and

understand simple directions and instructions and perform simple tasks independently.

Dkt. #7, p.324. Furthermore, the ALJ’s determination that plaintiff could withstand up to

occasional interaction with coworkers or supervisors is supported by LMHC Barber’s

assessment that plaintiff’s ability to relate to co-workers, deal with the public, use

judgment, interact with supervisors and deal with work stresses was good. Dkt. #7,

p.523-524. It is further supported by Dr. Santarpia’s opinion upon consulting examination

that plaintiff presents as able to relate adequately with others. Dkt. #7, p.324. Moreover,

plaintiff testified at his hearing that he regularly used public transportation, including

twice monthly bus trips to New York City to participate in Dr. Adler’s research study, and

that he maintained social relationships with friends and family. Dkt. #7, pp.60-61 & 68.

He also reported to Dr. Santarpia that he maintained social relationships with friends and

family. Dkt. #7, p.323.




                                             -15-
              Dr. Adler’s treatment notes do not reveal objective mental status

examinations or therapeutic engagement with plaintiff that would support a

determination that plaintiff was not capable of engaging in substantial gainful

employment. Rather, Dr. Adler’s treatment notes suggest that plaintiff was doing well on

his medication, with no auditory or visual hallucinations or depression. Dkt. #7, pp.548,

611-612, 614, 615, 618, 619, 621 & 622. Dr. Adler also observ ed plaintiff to be friendly

and cooperative with appropriate affect. Dkt. #7, p.548. Thus, it was appropriate for the

ALJ to afford greater weight to Dr. Adler’s least restrictive medical source statement than

Dr. Adler’s more restrictive medical source statements. In any event, while the different

forms assess different weights to similar areas of functioning, the areas of functional

limitation are generally consistent across forms and are accounted for in the ALJ’s RFC.

For example, the ALJ accounts for Dr. Adler’s most restrictive assessments, to wit, that

plaintiff would be markedly limited in his ability to accept instruction and respond

appropriately to criticism from supervisors and to work in coordination and proximity with

others without being distracted by them and to get along with coworkers without

distracting them or exhibiting behavioral extremes (Dkt. #7, p.564), and that he would be

very limited in his ability to function in a work setting at a consistent pace (Dkt. #7,

p.567), by limiting plaintiff to no more than occasional interaction with coworkers and

supervisors in a position in which he could work independently and would be performing

the same tasks every day with little variation in tasks and without production rate, pace

work or teamwork. Similarly, Dr. Adler’s assessment of moderate mental functional

limitations/impairments are addressed by the ALJ’s RFC limiting plaintiff to simple,

routine tasks that can be learned after a short demonstration or within 30 days with no

                                             -16-
production rate, pace work or teamwork and which is generally performed

independently, with no more than superficial interaction with the public and no more than

occasional interaction with coworkers or supervisors and which requires doing the same

tasks every day with little variation in location, hours or tasks and does not require travel

to unfamiliar places.



                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #9), is denied and the Commissioner’s motion for judgment on the pleadings (Dkt.

#14), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 3, 2020


                                           H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                            -17-
